Citation Nr: 0213246	
Decision Date: 09/19/02    Archive Date: 10/09/02

DOCKET NO.  94-32 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for residuals of 
laminectomy and spinal fusion for herniated discs at L4-
L5.

2. Entitlement to an increased evaluation for lumbosacral 
strain, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION


The veteran had active service from August 1972 to February 
1974.

This appeal came to the Board of Veterans' Appeals (Board) 
from April 1993 and later RO decisions that denied service 
connection for residuals of laminectomy and spinal fusion for 
herniated discs at L4-L5 and increased the evaluation for 
lumbosacral strain from 20 to 40 percent.  In an April 2000 
decision, the Board denied the appeal.

The veteran appealed the April 2000 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an April 2001 order, the Court vacated the April 2000 
Board decision and remanded the case to the Board for 
readjudication and consideration of the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West Supp. 2001) pursuant to the holding in Holliday v. 
Principi, 14 Vet. App. 280 (2001).  In April 2001, the Court 
entered judgment.  The veteran then appealed the April 2001 
Court decision to the United States Court of Appeals for the 
Federal Circuit (Federal Circuit).  In January 2002, the 
Federal Circuit dismissed the veteran's appeal and remanded 
the case to the Board.  In April 2002, the Court issued its 
mandate, thereby transferring jurisdiction to the Board.  The 
case was thereafter returned to the Board.

In a June 2002 letter, the Board asked the veteran whether he 
wanted to submit additional argument and or evidence.   In a 
July 2002 letter, the veteran notified the Board that he had 
no additional evidence to submit and to proceed with the 
immediate adjudication of his case.  In August 2002, the 
veteran's representative submitted written argument.


A January 2000 memorandum from the veteran's representative 
constitutes a notice of disagreement with the November 1999 
rating decision, denying a total disability rating for 
compensation purposes based on unemployability.  That issue 
is addressed in the REMAND section at the end of this 
decision.


FINDINGS OF FACT

1.  Service connection is in effect for lumbosacral strain, 
rated 40 percent.

2.  The herniated discs at L4-L5 were not present in service 
or until 1976, and this condition was not caused or 
aggravated by a disease or injury in service or the service-
connected lumbosacral strain.

3.  The lumbosacral strain is manifested primarily by 
limitation of motion of the lumbar segment of the spine with 
pain on motion that produces severe functional impairment; 
symptoms compatible with sciatic neuropathy or neurological 
findings associated with this low back condition are not 
found.


CONCLUSIONS OF LAW

1.  Residuals of laminectomy and spinal fusion for herniated 
discs at L4-L5 were not incurred in or aggravated by active 
service, nor are these residuals proximately due to or the 
result of the service-connected lumbosacral strain.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.310 
(2001); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

2.  The criteria for a rating in excess of 40 percent for 
lumbosacral strain are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.71a, Codes 5292, 5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claims for service connection for residuals of 
laminectomy and spinal fusion for herniated discs at L4-L5 
and for an increased evaluation for lumbosacral strain, and 
that the requirements of the VCAA have in effect been 
satisfied.

The veteran has been provided with VA examinations to 
determine the nature and extent of his low back disabilities, 
and to obtain an opinion as to the etiology of the herniated 
discs at L4-L5.  He and his representative have been provided 
with a statement of the case and supplemental statement of 
the case that discuss the pertinent evidence, and the laws 
and regulations related to the claims, that essentially 
notify them of the evidence needed by the veteran to prevail 
on the claims.  The April 2000 Board decision also 
essentially notified the veteran of the evidence needed to 
substantiate his claims.  There is no identified evidence 
that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  In a June 2001 letter, the Board asked the 
veteran whether he wanted to submit additional argument or 
evidence, and he notified the Board that he had no other 
evidence to submit and requested that his case be adjudicated 
immediately by the Board.  Because the case has already been 
fully developed, the Board sees no useful purpose in delaying 
consideration to issue a formal document notifying the 
veteran what evidence he must supply and what evidence VA 
will obtain for him.  All evidence has already been obtained, 
and the veteran has requested immediate adjudication.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claims as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his 
claims.  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).



A.  Factual Background

The veteran had active service from August 1972 to February 
1974.

Service medical records show that the veteran was seen for 
back problems.

In May 1974, the veteran underwent a VA medical examination.  
The diagnosis was chronic lumbosacral strain.

A June 1974 RO rating decision granted service connection for 
lumbosacral strain and assigned a 20 percent evaluation for 
this condition under diagnostic code 5295.  The 20 percent 
rating remained unchanged until a September 1996 RO rating 
decision increased it to 40 percent under diagnostic codes 
5295-5292, effective from December 1992.

A private medical report of the veteran's hospitalization in 
November 1976 shows that he underwent laminectomy bilaterally 
at the L4-L5 level and that a fusion from L4 to the sacrum 
was performed.  It was noted that the veteran had been in 
good health until 2 months prior to admission when he picked 
up a heavy object and felt pain in his low back that radiated 
down his left leg.  The diagnosis was herniated lumbar disc 
at L4-L5.

A report from Stephen J. Bosacco, M.D., dated in April 1978, 
notes that he performed the surgery on the veteran's low back 
in November 1976.  The physician opined that the veteran's 
low back condition requiring surgery was clearly and 
exclusively related only to the veteran's post office 
accident that occurred in September 1976.  Dr. Bosacco opined 
that the low back condition requiring surgery was in no way 
related to a lumbar strain, and that the pre-existing lumbar 
strain did not in any way have any relationship to the 
veteran's purported weakened back condition.  

VA medical records show that the veteran was treated and 
evaluated for low back problems in the 1990's.  The more 
salient medical reports with regard to the claims being 
considered in this appeal are discussed in the following 
paragraphs.

The veteran underwent various VA medical examinations in June 
1996.  The diagnoses on the report of a neurological 
examination were definite evidence of L5-S1 radiculopathy on 
the left side of severe enough proportion to cause constant 
back and left leg pain, and some weakness, incapacitating the 
veteran for gainful employment; and evidence of additional 
lumbosacral root involvement on the left and lower 
lumbosacral root involvement on the right.

At a VA examination of the veteran's spine in June 1996, 
there was no spasm of the musculature of the back.  There was 
no tenderness.  Range of motion of the lumbar segment of the 
spine was forward flexion to 45 degrees, backward extension 
to 20 degrees, left lateral flexion and right lateral flexion 
to 25 degrees, and rotation to the left and right to 30 
degrees.  There was pain on motion.  It was noted that there 
was neurological involvement with moderate to severe weakness 
of the left lower extremity; and that the veteran could 
barely lift the left leg against gravity.  X-rays of the 
lumbosacral spine demonstrated post surgical changes at L4 to 
S1 with minimal degenerative changes.

An addendum dated in October 1996 to the reports of the 
veteran's VA medical examinations in June 1996 shows that a 
physician opined that the veteran's lumbosacral strain and 
the residuals of lumbar laminectomy were related because the 
lumbosacral strain aggravated and precipitated the low back 
condition requiring surgery.

Another VA medical opinion was requested by the RO on the 
relationship between the service connected lumbosacral strain 
and the residuals of lumbar laminectomy.  A VA medical report 
dated in November 1996 reveals that a physician reviewed the 
evidence in the veteran's claims folder.  The physician 
disagreed with the opinion in the October 1996 VA addendum to 
the report of the June 1996 VA medical examinations.  It was 
noted that the review of the records indicated that the 
injury sustained by the veteran in service was not the kind 
of injury that would have put stress on intervertebral discs.  
It was noted that a review of the records revealed absolutely 
no history that the veteran had any radiculopathy symptoms 
until an injury in the post office several years after 
service.  The injury in the post office had resulted in 
radiculopathy symptoms and the need for laminectomy.  The 
examiner saw no relationship between any residuals of the 
laminectomy and the lumbosacral strain.  

The records in the veteran's claims folder were reviewed by 
another physician at a VA medical facility in April 1997.  
The physician after review and discussion of the medical 
evidence in the veteran's claims folder opined that the 
service-connected lumbosacral strain did not cause the low 
back condition requiring laminectomy and that the surgery 
required for the non-service-connected low back condition did 
not worsen the service-connected low back condition.

The veteran underwent a VA medical examination in October 
1999.  There was no low back spasm.  The veteran complained 
of pain, weakness, and stiffness, and range of motion could 
not be tested.  The veteran refused X-rays.  He reported that 
he had no motion of the low back because motion caused pain.  
The diagnosis was low back strain.

A review of the record shows that service connection is 
currently in effect for lumbosacral strain, rated 40 percent.  
Service connection has not been granted for any other 
disability.



B.  Legal Analysis

With regard to the claim for service connection for residuals 
of laminectomy and spinal fusion for herniated L4-L5 discs, 
in order to establish service connection for this disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 38 C.F.R. § 3.303.

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (1999).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court) has held that when aggravation of a 
non-service-connected disability is proximately due to or the 
result of a service connected condition, such disability 
shall be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

The veteran maintains that his service-connected lumbosacral 
strain caused the herniated disc injury requiring surgery in 
1976 and/or that the lumbosacral strain worsened this 
condition or the residuals thereof.  That position, however, 
is outweighed by the preponderance of the evidence that 
indicates no relationship between those low back conditions.

The service and post service medical records do not show the 
presence of the herniated disc injury at L4-L5 until around 
September 1976, more than 2 years after his separation from 
service, and do not link this condition to his service-
connected lumbosacral strain except for the medical opinion 
in the October 1996 addendum to the veteran's VA medical 
examinations in June 1996.  This medical opinion, however, is 
not supported by a discussion of medical principles based on 
the medical evidence in the veteran's claims folders.  
Whereas the November 1996 and April 1997 opinions by VA 
medical professionals, that concluded the veteran's residuals 
of laminectomy and lumbar fusion for herniated L4-L5 discs 
are in no way related to the service connected lumbosacral 
strain, including aggravation, clearly show that the medical 
evidence in the veteran claims folder was reviewed and that 
these opinions were based on medical principles appropriate 
to that evidence.  These latter medical opinions are also 
supported by the opinions of Dr. Bosacco who conducted the 
low back surgery in 1976.

After consideration of all the evidence in the veteran's 
claims folder, the Board finds that the opinions to the 
effect that the veteran's residuals of laminectomy and spinal 
fusion for herniated discs at L4-L5 were not caused by or 
aggravated by the service-connected lumbosacral strain are 
more persuasive for the reasons noted above.  Since the 
preponderance of the evidence shows that the herniated discs 
at L4-L5 are not causally related to an incident of service 
or to the service-connected low back condition, and that the 
service connected low back condition did not aggravate the 
non-service-connected low back condition, the Board finds 
that the claim for service connection for residuals of 
laminectomy and lumbar fusion for herniated discs at L4-L5 
must be denied.

With regard to the claim for an increased evaluation for 
lumbosacral strain, in general, disability evaluations are 
assigned by applying a schedule of ratings (rating schedule) 
which represent, as far as can practicably be determined, the 
average impairment of earning capacity.  38 U.S.C.A. § 1155.  
Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. § 4.41, where entitlement 
to compensation has already been established, and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation.  Moderate limitation 
of  motion of the lumbar segment of the spine warrants a 
20 percent evaluation.  A 40 percent evaluation requires 
severe limitation of motion.  38 C.F.R. § 4.71a, Code 5292.

A noncompensable rating is warranted for lumbosacral strain 
where there are only slight subjective symptoms.  A 
10 percent evaluation requires characteristic pain on motion.  
A 20 percent rating is warranted for lumbosacral strain where 
there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent rating is also 
warranted if only some of these manifestations are present if 
there is also abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Code 5295.

The report of the veteran's medical examination in October 
1999 notes that the limitation of the lumbar segment of the 
spine could not be tested because of pain, weakness, and 
stiffness; and the veteran indicated that he had no motion of 
the low back because motion caused pain.  Hence, the evidence 
indicates that he has some motion of the lumbosacral segment 
of the spine and the report of his VA spine examination in 
June 1996 indicates moderate limitation of motion of this 
segment of the spine with pain on motion.  This supports the 
assignment of a 40 percent rating under diagnostic code 5292 
or 5295 based on severe functional impairment with 
consideration of the provisions of 38 C.F.R. §§ 4.40 and 
4.45. DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board, 
however, finds that he is not entitled to a higher rating, 
even though there is evidence of pain on movement, because 
the veteran is already assigned the maximum rating of 
40 percent under diagnostic code 5292.  Spencer v. West, No. 
98-363 (U.S. Vet. App. March 13, 2000) citing Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).

Nor does the evidence indicate the presence of symptoms 
attributable to the lumbosacral strain compatible with 
sciatic neuropathy or neurological deficits to warrant the 
assignment of a higher rating for the service-connected low 
back condition under diagnostic code 5293.  The medical 
evidence indicates that the veteran's radiculopathy and 
neurological deficits of the lower extremities are due to the 
non-service-connected residuals of laminectomy and lumbar 
fusion for herniated discs at L4-L5 or a non-service-
connected disability.  The manifestations of a non-service-
connected disability may not be considered in the evaluation 
of a service-connected disability.  38 C.F.R. § 4.14 (1999).

The preponderance of the evidence is against the claim for an 
increased evaluation for the lumbosacral strain, and the 
claim is denied.  The benefit of the doubt doctrine is not 
for application with regard to the claims considered in this 
decision because the preponderance of the evidence is against 
the claims.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).




ORDER

Service connection for residuals of laminectomy and spinal 
fusion for herniated discs at L4-L5 is denied.

An increased evaluation for lumbosacral strain is denied.




REMAND

As noted in the INTRODUCTION, the January 2000 memorandum 
must be accepted as a timely notice of disagreement with the 
November 1999 rating decision denying a total disability 
rating for compensation purposes based on individual 
unemployability.  An unprocessed notice of disagreement 
should be remanded, not referred, to the RO for issuance of a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).  Accordingly, this issue is remanded for the 
following action:

The RO should issue a statement of the 
case and perform any further development 
indicated on the issue of a total 
disability rating for compensation 
purposes based on individual 
unemployability.  The veteran should be 
informed that a substantive appeal will 
be required should he seek appellate 
review.

Thereafter, if a timely substantive appeal is received, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant may submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



		
	J. E. Day
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

